DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Roger Chen on July 5th, 2022 (see attached Interview Summary).

The application has been amended as follows:
Note: In the interest of brevity, the Examiner does not list previously presented or unamended original claims.

Regarding claim 1)
Claim 1 (currently amended): An optical detection device of detecting a distance relative to a target object, the optical detection device comprising:
a substrate;
an optical sensor disposed on the substrate and adapted to capture an image about the target object; and
a processor disposed on the substrate and electrically connected with the optical sensor, the processor being adapted to mark a first region and a second region within the image for acquiring first quantity of the first region and second quantity of the second region, and compare the first quantity with the second quantity for determining whether the distance is varied to a predefined condition;
wherein sizes of the first region and the second region are variable in accordance with change of the distance.

Regarding claim 7)
Claim 7 (Canceled).

Regarding claim 8)
Claim 8) (Currently Amended) The optical detection device of claim [[7]] 1,
wherein the first region is consisted of some pixels having pixel values smaller than or equal to a predefined value, and the second region is consisted of other pixels having pixel values greater than the predefined value.

Regarding claim 18)
Claim 18 (New): An optical detection device of detecting a distance relative to a target object, the optical detection device comprising:
a substrate;
an optical sensor disposed on the substrate and adapted to capture an image about the target object; and
a processor disposed on the substrate and electrically connected with the optical sensor, the processor being adapted to mark a first region and a second region within the image for acquiring first quantity of the first region and second quantity of the second region, and compare the first quantity with the second quantity for determining whether the distance is varied to a predefined condition;
wherein the processor determines the distance is varied to the predefined condition when a ratio of the second quantity to the first quantity is greater than a predefined threshold, and further determines the distance is not varied to the predefined condition when the ratio is smaller than or equal to the predefined threshold.

Regarding claim 19)
Claim 19 (New): The optical detection device of claim 18, wherein the first quantity and the second quantity respective are sizes of the first region and the second region, and the predefined threshold is a size threshold.

Allowable Subject Matter
Claims 1 – 6 and 8 – 19 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 recites a novel imaging approach for depth detection in which an image has at least two regions which are compared to each other for determining the depth / distance from the imager.  The use of one image for the comparison and the regions being a function of the distance computed is not reasonably taught in the prior art as recited in the amended claim.  Claim 18 recites a novel combination similar to claim 1 but using rations for the comparison of the two regions in the same image for the depth determination similar to the combination of claims 1 and 11.
Claims 2 – 6, 8 – 17, and 19 are dependent on allowed independent claims and thus are similarly allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The Examiner cites the closest prior art found and references from Interference search in the Conclusion section below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Poston, et al (US PG PUB 2007/0146325 A1 referred to as “Poston” throughout) teaches in Figures 28 – 32 comparison of images for mouse for depth determination as further described in Paragraphs 227 – 232.  Stewart (US PG PUB 2006/0029284 A1 referred to as “Stewart” throughout) in Figures 6 and 15 renders obvious comparing edges in an image, but lacks the depth determination as claimed.  Morino (US PG PUB 2017/0160130 A1 referred to as “Morino” throughout) in Paragraph 83 teaches imaging techniques, but uses multiple detectors and not two regions in the same image as claimed.  Akopyan, et al. (US PG PUB 2022/0180499 A1 referred to as “Akopyan” throughout) in Figures 10 – 12 appears to use multiple images / depths and performed fittings of masks rather than compare two regions for depth / distance determinations.  Wasserman, et al. (US PG PUB 2005/0109959 A1 referred to as “Wasserman” throughout) teaches in Figures 6 – 8 a region check, but across images for autofocus detection.  Lee (US Patent #10,254,855 B2 referred to as “Lee 55” throughout) teaches in Figures 10 – 14 and 23 imaging for regions with multiple detectors unlike the present invention for presence of objects, but appears to lack depth considerations as in the claimed invention.

References considering during Obviousness type Double Patenting considerations: Lee, et al. (US PG PUB 2019/0293419 A1 referred to as “Lee” throughout) in claims 1 and 5 but lacks the regions and comparison as claimed.  Huang, et al. (US Patent #9,268,409 B2 referred to as “Huang” throughout) teaches in claim 1 comparing regions between images unlike the techniques of the claimed invention.  Kao, et al. (US PG PUB 2014/0062961 A1 referred to as “Kao” throughout) but has a threshold for imaging unlike the threshold use in claim 18.  
References found in Interference Search: Suzuki, et al. (US PG PUB 2016/0357002 A1 referred to as “Suzuki” throughout) teaches in claim 13 imaging multiple regions for edge detection, but varies the depth of the imager and does not compute depth as in the present invention.  Chen, et al. (US PG PUB 2015/0339506 A1 referred to as “Chen” throughout) in claim 1 does not compute a depth change, but changes the imaging height to compare regions rather than the process claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487